DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, see Remarks, filed 08/13/2021, with respect to amendment of claim 1 is entered. Support for the amendment can be found in original claims 3-4.  

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 08/13/2021, with respect to the rejection under 35. U.S.C. 112 have been fully considered and are persuasive.  The rejection to claims 1-14 has been withdrawn. 

Claim Status
Claims 1-2 have been amended.
Claims 3-4 have been cancelled.
Claims 1-2 and 5-14 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 
The application has been amended as follows:
The subject matter of claim 9 has been amended into claim 1. Claim 9 has been cancelled. 
Claim 1 now reads:
A method of preparing a positive electrode active material precursor for a lithium secondary battery comprising: 
adding a reaction solution including a first transition metal-containing solution, a second transition metal-containing solution, an ammonium ion-containing solution, and a basic aqueous solution to a batch reactor, wherein the adding of the reaction solution is done while continuously discharging a portion of the reaction solution in the batch reactor to outside of the batch reactor when the batch reactor is full, and 
forming positive electrode active material precursor particles, 
wherein the first transition metal-containing solution comprises 50 mol% to 98 mol% of nickel, 1 mol% to 40 mol% of manganese, and 1 mol% to 40 mol% of cobalt, 
wherein the second transition metal-containing solution comprises 20 mol% to 80 mol% of nickel, 1 mol% to 60 mol% of manganese, and 1 mol% to 60 mol% of cobalt, 
wherein an initial input flow rate of the reaction solution added to the batch reactor satisfies following Equation 1, 
a pH in the batch reactor satisfies following Equation 2, and
an input flow rate of the basic aqueous solution satisfies following Equation 3:
[Equation 1]  

    PNG
    media_image1.png
    16
    264
    media_image1.png
    Greyscale
            
                 
            
        
            
                
                    
                        v
                    
                    
                        i
                    
                
                 
            
        is a total initial input flow rate (mL/min) of the first transition metal-containing solution and the second transition metal- containing solution,             
                
                    
                        v
                    
                    
                        2
                    
                
            
         is an initial input flow rate (mL/min) of the ammonium ion-containing solution, and             
                
                    
                        v
                    
                    
                        3
                    
                
            
         is an initial input flow rate (mL/min) of the basic aqueous solution, and 2Application No.: 16/476,983Docket No.: LGCHEM 3.3F-1821 
[Equation 2] 
    PNG
    media_image2.png
    19
    520
    media_image2.png
    Greyscale

wherein, in Equation 2, 
            
                p
                
                    
                        H
                    
                    
                        t
                        1
                    
                
            
          is a pH in the batch reactor at time tl,             
                p
                
                    
                        H
                    
                    
                        0
                    
                
            
         is an initial pH in the batch reactor,             
                
                    
                        [
                        N
                        i
                        ]
                    
                    
                        0
                    
                
            
         is a molar concentration of nickel (Ni) in the transition metal-containing solution initially added, and             
                
                    
                        [
                        N
                        i
                        ]
                    
                    
                        t
                        1
                    
                
                 
            
        is a molar concentration of Ni in the transition metal-containing solution added at time tl, 
[Equation 3]
  
    PNG
    media_image3.png
    18
    377
    media_image3.png
    Greyscale
 
wherein, in Formula             
                
                    
                        v
                    
                    
                        3
                        ,
                         
                        t
                        2
                    
                
            
         is an input flow rate of the basic aqueous solution at time t2,             
                
                    
                        v
                    
                    
                        3,0
                    
                
            
         is an initial input flow rate of the basic aqueous solution,             
                
                    
                        [
                        N
                        i
                        ]
                    
                    
                        0
                    
                
            
         is a molar concentration of Ni in the transition metal- containing solution initially added, and             
                
                    
                        [
                        N
                        i
                        ]
                    
                    
                        t
                        2
                    
                
            
         is a molar concentration of Ni in the transition metal- containing solution added at time t2.
wherein formation of a nucleus of positive electrode active material precursor particles occurs when the pH is in a range of 11.5 to 12, and growth of the positive electrode active material precursor particles occurs when the pH is in a range of 10.5 to 11.5.


Allowable Subject Matter
Claims 1-2, 5-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, teaches, suggests, or renders obvious the claimed method of preparing a positive electrode active material precursor for a lithium secondary battery comprising an initial input flow rate of the reaction solution added to the batch reactor satisfying following Equation 1, a pH in the batch reactor satisfying following Equation 2, and an input flow rate of the basic aqueous solution satisfying following Equation 3:
[Equation 1]  

    PNG
    media_image1.png
    16
    264
    media_image1.png
    Greyscale
                
                     
                
            
wherein, in Equation 1, V is a volume of the batch reactor, t is total reaction time (minutes),                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                             
                        
                    is a total initial input flow rate (mL/min) of the first transition metal-containing solution and the second transition metal- containing solution,                         
                            
                                
                                    v
                                
                                
                                    2
                                
                            
                        
                     is an initial input flow rate (mL/min) of the ammonium ion-containing solution, and                         
                            
                                
                                    v
                                
                                
                                    3
                                
                            
                        
                     is an initial input flow rate (mL/min) of the basic aqueous solution, and 2Application No.: 16/476,983Docket No.: LGCHEM 3.3F-1821 
[Equation 2] 
    PNG
    media_image2.png
    19
    520
    media_image2.png
    Greyscale

wherein, in Equation 2, 
                        
                            p
                            
                                
                                    H
                                
                                
                                    t
                                    1
                                
                            
                        
                      is a pH in the batch reactor at time tl,                         
                            p
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     is an initial pH in the batch reactor,                         
                            
                                
                                    [
                                    N
                                    i
                                    ]
                                
                                
                                    0
                                
                            
                        
                     is a molar concentration of nickel (Ni) in the transition metal-containing solution initially added, and                         
                            
                                
                                    [
                                    N
                                    i
                                    ]
                                
                                
                                    t
                                    1
                                
                            
                             
                        
                    is a molar concentration of Ni in the transition metal-containing solution added at time tl, 

  
    PNG
    media_image3.png
    18
    377
    media_image3.png
    Greyscale
 
wherein, in Formula                         
                            
                                
                                    v
                                
                                
                                    3
                                    ,
                                     
                                    t
                                    2
                                
                            
                        
                     is an input flow rate of the basic aqueous solution at time t2,                         
                            
                                
                                    v
                                
                                
                                    3,0
                                
                            
                        
                     is an initial input flow rate of the basic aqueous solution,                         
                            
                                
                                    [
                                    N
                                    i
                                    ]
                                
                                
                                    0
                                
                            
                        
                     is a molar concentration of Ni in the transition metal- containing solution initially added, and                         
                            
                                
                                    [
                                    N
                                    i
                                    ]
                                
                                
                                    t
                                    2
                                
                            
                        
                     is a molar concentration of Ni in the transition metal- containing solution added at time t2.
In Applicant’s Remarks filed 08/13/2021, Applicant’ submitted that the specification has data showing unexpected results (Page 9-10). Applicant pointed to Table 1 and Table 2 in the published patent application (US 2019/0355979 A1), specifically citing that from Table 2, Examples 1 and 2 had 209% and 1090% improvement over Comparative Examples 1 and 2. 
The published patent application states:
“The present inventors have found that a positive electrode active material precursor having a uniform particle size and excellent surface characteristics may not only be obtained, but productivity of the positive electrode active material precursor may also be significantly increased by preparing the positive electrode active material precursor using a batch-type reactor but controlling an input flow rate of a reaction solution and a pH in the reactor to meet specific conditions, thereby leading to the completion of the present invention” ([0028])
“An initial input flow rate of the reaction solution including the first transition metal-containing solution, the second transition metal-containing solution, the ammonium ion-containing solution, and the basic aqueous solution to the batch-type reactor satisfies the following Equation 1” ([0037])
“Specifically, the pH in the batch-type reactor satisfies Equation 2 below” ([0063])

The descriptions of Examples 1 and 2 both follow the method of claim 1, and specifically state “a positive electrode active material precursor was prepared by performing a reaction for 30 hours while changing the flow rate of the NaOH aqueous solution as listed in Table 1.” ([0117], [0119]). However, the description of Comparative Example 1 states “the input flow rates of the above solutions were maintained” ([0120]) and the description of Comparative Example 2 states “A positive electrode active material precursor was prepared in the same manner as in Example 1 except that a reaction was performed by using a single composition of 80:10:10 as the transition metal-containing solution while the pH in the reactor was constantly maintained at 11.4 throughout the reaction.” ([0121]). 
Further, Applicant’s application states “referring to Table 3, since Examples 1 and 2 showed narrower particle size distributions than Comparative Examples 1 and 2, it may be understood that more uniform precursors were formed” ([0125]). Even further, Applicant’s application states “a surface of the positive electrode active material precursor prepared in Example 1 was uniform as in FIG. 2A, but nanoflakes were observed on a surface of the positive electrode active material precursor prepared in Comparative Example 2 as illustrated in FIG. 2B” ([0126]). 
The steps of the method of claim 1 have been shown in Table 1, 2, and 3 to have unexpected results from Examples 1 and 2 in comparison with Comparative Example 1, which omitted a change in the flow rate of the basic aqueous solution, and in comparison with 
Previously cited Lee et al (WO2016204563A2, where US 2018/0013129 A1 is used as an English equivalent), Sun et al (US 20160190579 A1), and Tamura et al (US 20160056458 A1) fail to teach or suggest the particulars of independent Claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. 
Thus, none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G.B./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729